
	
		IV
		House Calendar No. 148
		111th CONGRESS
		1st Session
		H. RES. 923
		[Report No.
		  111–384]
		IN THE HOUSE OF
		  REPRESENTATIVES
		
			November 19, 2009
			Mr. Hoekstra
			 submitted the following resolution; which was referred to the
			 Select Committee on Intelligence
			 (Permanent Select)
		
		
			December 17, 2009
			Additional sponsors: Mr. Thornberry
			 and Mr. Kline of
			 Minnesota
		
		
			December 17, 2009
			Reported with an amendment, referred to the House
			 Calendar, and ordered to be printed
			Strike out all after the resolving clause and
			 insert the part printed in italic
		
		RESOLUTION
		Requesting the President to transmit to the
		  House of Representatives all documents in the possession of the President
		  relating to the effects on foreign intelligence collection of the transfer of
		  detainees held at Naval Station, Guantanamo Bay, Cuba, into the United
		  States.
	
	
		That the President is requested to transmit
			 to the House of Representatives not later than 14 days after the adoption of
			 this resolution all documents (including records, memos, correspondence, or
			 other communications) in the possession of the President that refer or relate
			 to the effects on foreign intelligence collection of the transfer of detainees
			 held at Naval Station, Guantanamo Bay, Cuba, into the United States.the
			 President is requested to transmit to the House of Representatives not later
			 than 14 days after the adoption of this resolution a document (which may be
			 transmitted in classified form, if appropriate) that provides a summary of the
			 effects on foreign intelligence collection of the transfer of detainees held at
			 Naval Station, Guantanamo Bay, Cuba, into the United States.the President is
			 requested to transmit to the House of Representatives not later than 14 days
			 after the adoption of this resolution a document (which may be transmitted in
			 classified form, if appropriate) that provides a summary of the effects on
			 foreign intelligence collection of the transfer of detainees held at Naval
			 Station, Guantanamo Bay, Cuba, into the United States.
		
	
		That the President is requested to
			 transmit to the House of Representatives not later than 14 days after the
			 adoption of this resolution a document (which may be transmitted in classified
			 form, if appropriate) that provides a summary of the effects on foreign
			 intelligence collection of the transfer of detainees held at Naval Station,
			 Guantanamo Bay, Cuba, into the United States.
		
	
		December 17, 2009
		Reported with an amendment, referred to the House Calendar,
		  and ordered to be printed
	
